     Case: 1:19-cv-03046 Document #: 64 Filed: 04/15/21 Page 1 of 3 PageID #:291




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS,
                                  EASTERN DIVISION

JAVIER GONZALEZ-LOZA,                                  )
                                                       )
Plaintiff,                                             )       Case No. No. 19 C 3046
                                                       )
v.                                                     )       Hon. Judge Matthew Kennelly
                                                       )
                                                       )
COUNTY OF KANKAKEE,                                    )
KANKAKEE COUNTY SHERIFF                                )
MIKE DOWNEY, ROBERT                                    )
BERTUCCI, ERIC SENESAC,                                )
DR. JEFFREY LONG, AND                                  )
UNKNOWN AGENTS OF JEROME                               )
COMBS DETENTION CENTER,                                )
                                                       )
Defendants                                             )

                                    JOINT STATUS REPORT

         Pursuant to this Court’s minute order of February 23, 2021, Plaintiff, Javier Gonzalez-
Loza, by his attorneys Elaine K.B. Siegel & Assoc., P.C., and Defendants County of Kankakee,
et al., by their attorneys Tony S. Fioretti and Michael W. Condon, of Hervas, Condon, and
Bersani, P.C. submit this joint status report regarding discovery.

1.      This Court entered a minute order on December 23, 2020 requiring third party subpoenas to
        be issued by January 20, 2021; a deadline for amendment of pleadings by April 30, 2021; and
        a fact discovery closure date by October 29, 2021.

2.      The parties have exchanged initial Rule 26 Disclosures and Defendants have supplemented
        their initial disclosures based on the subpoena returns propounded to Plaintiff.

3.      Defendants have previously propounded written discovery upon Plaintiff in November 2020.
        Plaintiff has propounded discovery on Defendant Downey, which has been answered.

4.      The parties have each issued third party subpoenas. Defendants have received responses from
        the US Marshals, the GSA, and the Metropolitan Correctional Center, Chicago and produced
        those responses to Plaintiff. Plaintiff has outstanding responses from third-party providers of
        medical services to Plaintiff, including Corridor Mobile Medical Services, Express Mobile
        Diagnostic Services, Flex Telerad, and StatRad.

5.      Based on representations regarding the difficulty by Plaintiff’s counsel of obtaining
        responses to written discovery, Defendants have agreed to multiple extensions of time to
     Case: 1:19-cv-03046 Document #: 64 Filed: 04/15/21 Page 2 of 3 PageID #:292




       respond, and have not yet filed a motion to compel. The parties propose that Plaintiff
       respond to outstanding written discovery by May 12, 2021.

6.     Once written discovery has been answered by Plaintiff, Defendants intend to notice up
       Plaintiff’s deposition at his place of incarceration. Plaintiff’s deposition shall proceed by July
       16, 2021.

7.     The parties propose that Plaintiff respond to outstanding written discovery by May 12, 2021
       and Plaintiff’s deposition proceed by July 16, 2021. The parties propose that the depositions
       of the Kankakee Defendants be completed 60 days thereafter.

8.     Plaintiff contemplates amending the complaint and adding the U.S. Marshals as an additional
       party, but must first bring an action against the Marshals and move for leave to consolidate.
       Plaintiff seeks an additional forty-five (45) days to do so, i.e., until June 15, 2021.


DATED: April 16, 2021

                                               Respectfully submitted,

                                                By: /s/ Elaine K.B. Siegel
                                                Elaine K.B. Siegel (6183905)
                                                Elaine K.B. Siegel & Assoc., P.C.
                                                Attorneys for Plaintiff
                                                P.O. Box 6486
                                                Evanston, IL 60204
                                                (312) 339-8088
                                                ekbsiegel@aol.com




                                                S/Tony S. Fioretti
                                                Tony S. Fioretti, ARDC No. 06308997
                                                Attorney for Defendants
                                                Hervas, Condon & Bersani, P.C.
                                                333 Pierce Road
                                                Suite 195
                                                Itasca, IL 60143-3156
                                                (630) 773-4774
                                                Email: tfioretti@hcbattorneys.com
    Case: 1:19-cv-03046 Document #: 64 Filed: 04/15/21 Page 3 of 3 PageID #:293




                              CERTIFICATE OF SERVICE

I, Elaine K.B. Siegel, an attorney, do hereby certify that I caused the attached JOINT STATUS
REPORT be filed with the Clerk of the Court on April 15, 2021 using the CM/ECF system which
sends notification of such filing to counsel of record.

                                          /s/ _Elaine K.B. Siegel
